Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/5/2021. Claims 1-20 are currently pending and claims 1, 9, 12, and 20 are the independent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a communication interface that is configured to…”, “…an update control component in the static configuration region being configured to…”, and “…a communication bus…that is configured to…” in claim 9;  “…an arbitration processing module…that is configured to…” in claim 10; “…an internal memory access control module…that is configured to perform…”, “…a verification module…that is configured to perform…”, and “…a reconfiguration control module connected to the verification module and that is configured to perform…” in claim 11; “…an acquiring unit that is configured to…”, “…a control unit that is configured to…”, “…an updating unit that is configured to…”, and “…a processing unit that is configured to…” in claim 12; and “…a reconfiguration control unit that is configured to…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim 20, it recites “A storage medium, comprising a program stored therein that, when executed by a processor, causes the processor to performs...”. the examiner would like to point out that, with broadest reasonable interpretation, “A storage medium, comprising a program stored therein…” may be interpreted as the “storage medium” being/comprising the program itself, which is software per-se, and software per-se is not patent eligible under 35 USC 103. Examiner would further like to point out that, with broadest reasonable interpretation, “A storage medium” may be interpreted to include non-transitory storage mediums, signal communication etc., which is not patent eligible under 35 USC 103, and as such the examiner would like to recommend the wording/phrasing “A non-transitory computer readable storage medium containing a program that, when executed by a processor, causes the processor to perform the of claim 1.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8/19, it recites the limitation “The method according to claim 1/The apparatus according to claim 12, wherein… dividing/divide the dynamic configuration region into one or more reconfiguration regions to obtain the reconfiguration region set”. The examiner is unclear as to how the dynamic configuration region may be divided into one reconfiguration region as the examiner understands “divide” to mean splitting something into multiple portions/dividing a larger object into multiple smaller objects/etc. and as such is unclear as to how one thing/the dynamic configuration region may be “divided” into one region. The examiner would further like to point out that a “reconfiguration set” is previously recited in claim 2/13, not claim 1/12, and as such there is insufficient antecedent basis for this limitation in the claims. For the purpose of examination the examiner will consider these limitations to be “…dividing/divide the dynamic configuration region into reconfiguration regions to obtain a reconfiguration region set.”
Claims 8/19 further recite “dividing the dynamic configuration region into one or more reconfiguration regions to obtain the reconfiguration region set

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (herein called Olarig) (US 2019/0278586 A1) and Abel et al. (herein called Abel) (US PG Pub. 2018/0285295 A1).

As per claim 1, Olarig teaches: a method for updating an application program that is applicable to a terminal, the method comprising: 
acquiring a program updating request that requests an update of the application program of a service application, the program updating request being used for updating a source application program to obtain a target application program (pars. [0009], [0017], [0023]-[0024], [0050], [0053], [0055], firmware image to upgrade to upgrade firmware is received/firmware is downloaded/requested/etc., commit command is received, and firmware is upgraded/flashed/stored/written/etc. and new firmware is loaded (acquire/receive program/firmware updating/upgrading request/download firmware update/etc. that requests/downloads/receives/etc. an update/upgrade of the application program of a service application/firmware, the program updating request/received firmware upgrade being used for updating/upgrading a source application program/firmware to obtain a target application program/new firmware).);
performing control to write target firmware data to be updated matching the target application program into a target firmware region by using an update control component of a field-programmable gate array (FPGA) based on the program updating request (pars. [0011], [0014], [0018]-[0019], [0024], [0051], firmware upgrade module in FPGA (update control component in field-programmable gate array) identifies and writes/stores/etc. firmware images, and upgrade module/update control component identifies presence of firmware image to be used to update firmware (target firmware data to be updated matching the target application program) and writes/stores the firmware image to firmware buffer of FPGA (write target firmware into target firmware region/firmware buffer using update control component/upgrade module in FPGA based on the program update request/using identified received/present firmware image).);
performing firmware update processing on a target reconfiguration region corresponding to the target application program in a dynamic configuration region of the FPGA based on the target firmware data in the target firmware region (pars. [0020], [0024], [0048], [0053], received firmware image in firmware buffer (target firmware data in target firmware region) is flashed/stored/written/etc. (perform firmware update processing) to partition/programmable logic/etc. in memory of FPGA (on target reconfiguration region corresponding to target application program in a dynamic configuration region of FPGA/partition/programmable logic/etc. in memory of FPGA that the firmware image is written/flashed/stored/etc. to).); and 
starting the target application program after the firmware update processing is completed (pars. [0053], once new firmware has been flashed/stored/written/etc. (after firmware update processing is completed) the new firmware is loaded (start the target application program).).
While Olarig teaches using an updated control component of a FPGA to perform the updating of firmware/program, it does not explicitly state that the FPGA has a static configuration region, and as such does not explicitly state, however Abel teaches:
an update control component in a static configuration region of a field-programmable gate array (FPGA) (pars. [0030]-[0031], FPGA is partitioned into a static region (static configuration region) in which a CONF layer is implemented that is used to configure applications/APPs running in the FPGA and dynamic region in which an application layer is implemented that is used to host/add/etc. applications/APPs. As the CONF is used to configure application and is located in the static region, and as Olarig teaches that an upgrade module/update control component of FPGA is used to write/install (configure) firmware/programs (applications) of FPGA, it is obvious that the upgrade module/update control component used to write/store/configure firmware/programs/application may be in the static region/static configuration region of the FPGA and are writing/storing/configuring/etc. firmware/programs/applications to/in/etc. the dynamic region.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an update control component in a static configuration region of a field-programmable gate array (FPGA), as conceptually taught by Abel, into that of Olarig because these modifications allow for the FPGA to have a static region that is not reconfigurable/updateable/etc. during running of the Applications/FPGA/etc. and for the update control component to be stored in the static region, which is desirable as it helps prevent programs/components/etc. that are not supposed to be updated/modified/changed/reconfigured/etc. during operation from being modified thereby helping to prevent potential errors during operation and helping to ensure that they operate as desired/correctly/etc., and also allows for the update control component to be stored in a manner that prevents it from being modified/changed/reconfigured/etc. during operation thereby helping to prevent undesired modifications/changes to the update control module thereby helping to prevent errors and ensure that it operates correctly/as desired/etc.

As per claim 2, Olarig further teaches: wherein, before the performing firmware update processing on the target reconfiguration region, the method further comprises: 
parsing the program updating request by using the update control component to acquire an updating mode indicated by the program updating request and a program identifier of the target application program (pars. [0019], [0025]-[0027], [0051], firmware image is examined by upgrade module (parsing the program updating request by using the update control component) to determine the type of firmware, if the firmware image comprises a processor firmware image or an RTL firmware image, etc. (acquire an updating mode indicated by the program updating request and a program identifier of the target application program), firmware is written/stored/etc. in processor firmware buffer or RTL buffer. As such an updating mode is acquired/determined/identified/etc. indicated by the program updating request/firmware image update/etc. and a program identifier of the target application program/firmware image type/etc. when a determination is made as to whether the firmware image is an update to the processor firmware or RTL firmware/processor firmware update mode or RTL firmware update mode based on the examining/parsing/etc. the firmware image by the update module.); and 
determining the target reconfiguration region corresponding to the target application program from a reconfiguration region set corresponding to the dynamic configuration region based on the updating mode and the program identifier (pars. [0019]-[0020], [0024], [0053], firmware upgrade module checks processor firmware buffer and RTL firmware buffer and stores/writes/flashes/etc. firmware image in processor firmware buffer to partition on NOR flash and firmware image in RTL firmware buffer to FPGA logic of FPGA. As such, the target reconfiguration region (NOR flash or FPGA logic of FPGA) corresponding to the target application program/firmware image is determined from reconfiguration region set corresponding to the dynamic configuration region (NOR Flash/FPGA Logic/memory of FPGA in which firmware/programs/apps/etc. is written/flashed/stored/etc.) based on the updating mode and program identifier (based on if the firmware image is determined to be processor firmware image in processor buffer or RLT firmware image in RTL firmware buffer).).

As per claim 4, Olarig further teaches: wherein the determining the target reconfiguration region corresponding to the target application program comprises: 
determining a region location of the target reconfiguration region corresponding to the target firmware data in the reconfiguration region set by using an arbitration processing module in the update control component, the arbitration processing module being configured to exchange data with each reconfiguration region in the reconfiguration region set (pars. [0011]-[0015], [0020]-[0021], [0024], [0053], firmware update module (update control component/arbitration processing module in update control component/etc.) determines if firmware image/target firmware data is processor firmware or RTL firmware and writes/stores/flashes the firmware image/target firmware data to NOR flash or FPGA logic (determines region location/NOR flash or FPGA logic of FPGA/etc. corresponding to target firmware data/firmware image and writes/flashes/stores firmware image/target firmware data to reconfiguration region of reconfiguration region set/exchange data with each reconfiguration region of region set/NOR flash and FPGA logic which may have data written/flashed/stored/etc.).).

As per claim 8, Olarig does not explicitly state, however Abel teaches: wherein, before the acquiring the program updating request for requesting to update the application program of the service application, the method further comprises: 
allocating the corresponding dynamic configuration region to each service application in the FPGA (pars. [0030], FPGA includes dynamic region/dynamic configuration region which includes application layer which hosts applications and dynamically adds new applications (allocate dynamic configuration region to each service application in the FPGA/applications are hosted/added/etc. to dynamic region of FPGA).); and 
dividing the dynamic configuration region into one or more reconfiguration regions to obtain the reconfiguration region set (pars. [0030], [0032], dynamic region is divided into parts which includes an application layer in which applications are hosted/installed/added/etc., and each application can have virtual layer/VNL/VSL/etc. in application layer. As the dynamic region/dynamic configuration region is divided into parts including an application layer in which applications are hosted/installed/added and each application may have its own virtual layer, the dynamic region is divided into a set of reconfiguration regions corresponding to the virtual layers for each application/a region of the dynamic region for each application/etc., and as such the dynamic configuration region is divided into reconfiguration regions to obtain the reconfiguration region set.).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add allocating the corresponding dynamic configuration region to each service application in the FPGA; and dividing the dynamic configuration region into one or more reconfiguration regions to obtain the reconfiguration region set, as conceptually taught by Abel, into that of Olarig because these modifications allow for each application to have its own region/layer/portion/area/etc. of the dynamic configuration region in the FPGA memory, which is desirable as it helps ensure that each application has memory resources needed for the application thereby helping to prevent errors due to memory issues/problems/etc. and helping to ensure that the applications operate correctly/as intended.

As per claims 9 and 10, they recite devices having similar limitations to claims 1 and 4, respectively, and are therefore rejected for the same reasoning as claims 1 and 4, respectively, above.

As per claims 12 13, 15, and 19, they recite apparatus’ having similar limitations to claims 1, 2, 4, and 8, respectively, and are therefore rejected for the same reasoning as claims 1, 2, 4, and 8, respectively, above. 

As per claim 20, it recites a storage medium having similar limitations to claim 1 and is therefore rejected for the same reasoning as claim 1, above. 

Allowable Subject Matter
Claims 3, 5-7, 11, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches using update control component/module/etc. in a static configuration region of FPGA to update applications/programs/firmware/etc. which includes writing/storing/etc. received firmware/program/etc. updates into dynamic configuration regions of memory, that the updating may include writing target firmware/program/etc. data into a target firmware region/buffer/etc. and then performing an update/writing/flashing/storing/etc. in a dynamic configuration region of the FPGA based on the firmware target data in the target firmware region/buffer/etc., and starting/loading/etc. the firmware/target application/program/etc. after the updating is complete, and further teaches that the dynamic configuration region may be divided into multiple portions/regions/layers/etc. corresponding to applications stored, and that a target reconfiguration region/portion/layer/etc. in the dynamic region for the update/target firmware data/program/etc. of the update may be determined by parsing/examining/analyzing/etc. the update request/firmware image to be used in updating/etc. to acquire/determine/etc. an update mode and a program identifier and determining the target reconfiguration region in the dynamic region based on the updating mode and the program identifier. 
However, the prior art fails to render an obviousness of determining the target reconfiguration region corresponding to the target application program including/comprising: determining to replace the source application program with the target application program identified by the program identifier when the updating mode is a replacement updating mode; searching for a first reconfiguration region in the reconfiguration region set based on the program identifier, the first reconfiguration region storing functional data of the target application program for replacing the source application program; and determining the first reconfiguration region as the target reconfiguration region; and determining to add the target application program identified by the program identifier based on the source application program when the updating mode is an extension updating mode; searching for a second reconfiguration region in the reconfiguration region set based on the program identifier, the second reconfiguration region storing functional data of the target application program to be added; and determining the second reconfiguration region as the target reconfiguration region, as required by claims 3 and 14; writing the target firmware data comprising: performing control by using the update control component to write the target firmware data to a target address in an internal memory, and verifying the target firmware data in the target address; and writing the target firmware data that passes the verification into the target firmware region, corresponding to the target application program, in a hardware memory that is configured to store the application program of the service application, as required by claims 5-7 and 16-18; or the update control component further comprises a dynamic updating module connected to the arbitration processing module and that includes: an internal memory access control module connected to the arbitration processing module that is configured to perform control to write the target firmware data into target address in the internal memory; a verification module connected to the internal memory access control module and that is configured to perform readback verification on the target firmware data; and a reconfiguration control module connected to the verification module and that is configured to perform control to write the target firmware data into the target firmware region based on a timing transmission condition matching a hardware memory through an interface corresponding to the hardware memory, as required by claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193